Nationwide Life and Annuity Company of America: ·Nationwide Provident VA Separate Account A ·Nationwide Provident VLI Separate Account A Nationwide Life Insurance Company of America ·Nationwide Provident VLI Separate Account 1 Prospectus supplement dated November 3, 2009 to Prospectus dated May 1, 2008 (NLACA Market Street VIP/2, NLACA Options Premier, NLICA Survivor Options Elite, NLICA Survivor Options Premier, and NLACA Survivor Options Premier) and to Prospectus dated May 1, 2009 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. On September 17, 2009, the Board of Trustees of the Van Eck Worldwide Insurance Trust – Worldwide Real Estate Portfolio: Initial Class fund voted to liquidate the Van Eck Worldwide Insurance Trust – Worldwide Real Estate Portfolio:Initial Class, effective December 18, 2009. Effective December 18, 2009, this underlying mutual fund will no longer be available to receive transfers or new purchase payments. Effective December 18, 2009, any account value allocated to this fund will be transferred to the Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class IV on December 18, 2009. 2. On September 17, 2009, the Board of Trustees of the Van Eck Worldwide Insurance Trust – Worldwide Real Estate Portfolio: Class R fund voted to liquidate the Van Eck Worldwide Insurance Trust – Worldwide Real Estate Portfolio: Class R, effective December 18, Effective December 18, 2009, this underlying mutual fund will no longer be available to receive transfers or new purchase payments. Effective December 18, 2009, any account value allocated to this fund will be transferred to the Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class IV on
